Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 24 are pending.  
Claims 1, 10, 12, 16, 21 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein a parallel flooding repair topology repair method performed by a network node, wherein detecting a network failure, such that the network failure being at least one of a failed link or a failed node, and wherein determining that the network failure is on a flooding topology, wherein the flooding topology is a sub-network of a physical network topology and is used to distribute link state information of each router in the physical network topology, and wherein determining whether the flooding topology is split due to the network failure, and wherein repairing a local flooding topology when the flooding topology is split due to the network failure, in addition to the other limitations in the specific manner as recited in claims 1 - 24.  
  
Claims 2 - 9 are allowed due to allowed base claim 1.  
Claim 11 is allowed due to allowed base claim 10.  
Claims 13 - 15 are allowed due to allowed base claim 12.  
Claims 17 - 20 are allowed due to allowed base claim 16.  
Claims 22 - 24 are allowed due to allowed base claim 21.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                                  8-4-2022Primary Examiner, Art Unit 2452